Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE

This action is in reply to the amendment filed 11/16/2021.
The claim objection applied to claim 1 is withdrawn in response to the amendment correcting the grammatical deficiency noted in the previous office action.  The §112(a) rejection of claims 10-11 is withdrawn in response to Applicant’s Remarks (pgs. 8-9) identifying the paragraphs of the Specification providing §112(a) support for the features of claims 10-11.  The §112(b) rejection of claims 1-18 is withdrawn in response to Applicant’s amendments to claims 1 and 5 curing the antecedent basis deficiencies noted in the previous office action, and the amendment to claim 18 curing the antecedent basis issue and resolving the confusing claim language issue noted in the previous office action.
The 35 USC §101 rejection applied to claims 1-18 in the previous office action is withdrawn in response to applicant’s amendment to claim 1 that overcomes the software-per-se deficiency under Step 1 of the eligibility inquiry noted in the previous office action, in particular by incorporating hardware into claims 1-18 to render the computerized system as a machine.  Furthermore, as noted in the previous office action, the claimed system is not directed to an abstract idea or other judicial exception when evaluated under Step 2 of the eligibility inquiry.  Accordingly, the amended claims are directed to patent-eligible subject matter.
Claims 1-18 are pending and allowed.

REASONS FOR ALLOWANCE
Allowed Claims:  Claims 1-18 are allowed, wherein claim 1 is independent and claims 2-18 are dependent.

Reasons for Allowance:

The closest prior art of record, Wadell et al. (US 2014/0095285), Nathenson et al. (US 2017/0236131) and Deluca et al. (US 2018/0285893), are directed to features for automating consumer shopping purchase decisions, leveraging customer and company data to generate recommendations and other forms of interactions with customers, and determining music to influence customer behavior, respectively, and collectively teach several claim features of independent claim 1, including a data model having consumer product metadata comprising consumer product ID metadata and consumer product location metadata (Wadell et al. at pars. 115 and 148; See also, Nathenson et al. at par. 146); the system comprising a processor and a memory configured to provide computer program instructions to the processor (Wadell at par. 377; Nathenson et al. at pars. 22 and 147); and receiving in-store consumer behaviour event metadata from a plurality of consumer electronic devices (Nathenson at pars. 10, 45, and 49); inputting the in-store consumer behaviour event metadata into a trained artificial intelligence analytics engine (Deluca et al. at par. 18).
However, Wadell et al., Nathenson et al., Deluca et al. and the other prior art references of record do not teach or render obvious the limitations directed to the in-store consumer behaviour event metadata at least partially derived from a shopping list GUI displayed by a display device of each of the consumer electronic devices, the shopping list GUI comprising a listing of consumer-specific consumer products and associated purchase confirmation inputs indicative of the purchase of said consumer-specific consumer products; the artificial intelligence analytics engine having been trained using a machine learning algorithm having as input in-store consumer behaviour event metadata training data and wherein the machine learning algorithm is at least trained in accordance with purchase confirmation data derived from the purchase confirmation inputs, the analytics engine comprising: a data interpretation controller comprising: a data verification data interpretation controller, and an action triggering controller comprising: a data verification action controller; wherein, the data verification data interpretation controller is configured for identifying a data verification opportunity match in accordance with the in-store consumer behaviour event metadata; and generating a data verification action using the data verification action controller, the data verification action configured according to the in-store consumer behaviour event metadata; sending a data verification action electronic communication to at least one of the plurality of consumer electronic devices; receiving product data metadata response data responsive to the data verification action electronic communication from the at least one consumer electronic device; and updating the consumer product data using the product data metadata response data, as recited and arranged in combination with the other limitations of independent claim 1, thus rendering claim 1 and dependent claims 2-18 as allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dedeoglu (US 2014/0089079):  discloses features for collecting consumer behavior information using in-store electronic devices (See, e.g., Figs. 3-6) and a verifier that receives a list of matches and metadata in response to a query from a merchant (at least Fig. 11 and paragraphs 54-56).
Boal (US 2014/0180826):  discloses features for deriving consumer information from shopping lists (at least paragraph 383).
Crutchfield, JR. (US 2015/0112826):  discloses techniques for providing retail customers a seamless, individualized discovery experience, including features for collecting and organizing data obtained from shopping behavior to be used in marketing analytics (at least paragraph 231).
Microsoft Builds Fridge That Creates a Shopping List and Sends It to Your Phone. ICT Monitor Worldwide [Amman] 05 Sep 2016:  discloses the application or machine learning technology, cameras and sensor to, inter alia, automatically create/manage shopping lists.
Are robots the future of retailing? Consumers are gravitating toward artificial intelligence tools, which could enhance the customer experience. Zisko, Allison. HFN Home Furnishings News 91.6: 18(2). MacFadden Communications Group. LLC. (Jun 2017):  discloses the application of technology and artificial intelligence to aid consumers with their shopping activities. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Examiner, Art Unit 3683
11/24/2021